                      UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OHIO
                            EASTERN DIVISION

Jason Hood,
                                       Case No. 2:19-cv-203
      Petitioner,                      Judge Michaei H. Watson
                                       Magistrate Judge Chelsey M. Vascura
      V.



Tim Buchanan, Warden,
Nobie Correctional Inst.,

      Respondent.

                              OPINION AND ORDER

      On April 18, 2019, the Magistrate Judge Issued a Report and

Recommendation ("R&R") recommending that Respondent's Motion to Dismiss,

EOF No. 7, be granted and that the Petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254 be dismissed as barred by the one-year statute of limitations

under 28 U.S.C, § 2244(d). EOF No. 10. Petitioner has filed an Objection to the

Magistrate Judge's Report and Recommendation. EOF No. 11. Pursuant to 28

U.S.C. § 636(b), this Court has conducted a de novo review. For the following

reasons, Petitioner's Objection, EOF No. 11, Is OVERRULED. The R&R, EOF

No. 10, Is ADOPTED and AFFIRMED. The Motion to Dismiss, EOF No. 7, Is

GRANTED. This case Is hereby DISMISSED.

      The Court DECLINES to Issue a certificate of appealablllty.

      Petitioner objects to the recommendation of dismissal of this action as

time-barred. He argues that equitable tolling of the statute of limitations should
be applied because he acted diligently in pursuing state post-conviction relief,

was not properly advised about the filing deadline for filing a federal habeas

corpus petition, and because the failure to consider his claims will result In a

manifest miscarriage of justice. Petitioner maintains that the government will

suffer no prejudice should this Court address his untimely claims on the merits.

He again asserts his pro se incarcerated status as grounds for equitable toiling of

the statute of limitations. He states that he was without the assistance of counsel

and unable to hire an attorney until after the one-year statute of limitations had

already expired. Petitioner additionally now argues that his claim of the denial of

the effective assistance of counsel is timely, because it is premised on the

Supreme Court's recent decision in McCoy v. Louisiana, - U.S. ~, 138 S. Ct.

1500 (2018).

      These arguments are not well-taken. In McCoy v. Louisiana, the Supreme

Court held:

      a defendant has the right to insist that counsel refrain from admitting
      guilt, even when counsel's experienced-based view is that confessing
      guilt offers the defendant the best chance to avoid the death penalty.
      ... [I]t is the defendant's prerogative, not counsel's, to decide on the
      objective of his defense: to admit guilt in the hope of gaining mercy
      at the sentencing stage, or to maintain his innocence, leaving it to the
      State to prove his guilt beyond a reasonable doubt.

id. at 1505. These are not the circumstances here. On November 10, 2015,

Petitioner pleaded guilty, under the terms of his negotiated Plea Agreement, to

two counts of sexual battery. The trial court sentenced him, pursuant to the joint


Case No. 2:19-cv-203                                                      Page 2 of 5
recommendation of the parties, to an aggregate term of ten years. Thus, McCoy

V. Louisiana does not assist him.


      Moreover, and as previously discussed, Petitioner's pro se incarcerated

status, his lack of knowledge regarding the law, and his limited access to the

prison's law library or to legal materials simply do not provide a sufficient basis

for equitable tolling of the statute of limitations. Haii v. Warden, Lebanon Corn

inst, 662 F.3d 745, 751 (6th Cir. 2011) (citation omitted). These are conditions

typical for many prisoners and do not rise to the level of exceptional

circumstances. Allen v. Yukins, 366 F.3d 396, 403 (6th Cir. 2004). Similarly, bad

advice from a fellow inmate or other non-lawyers does not constitute grounds for

equitable tolling of the statute of limitations. Allison v. Smith, No. 2:14-cv-

10423, 2014 WL 2217238, at *5 (E.D. Mich. May 29, 2014) (citing Smith v.

Beightler, 49 F. App'x 579, 580-81 (6th Cir. 2002); United States v. Cicero, 14

F.3d 199, 204-05 (D.C. Cir. 2000); Henderson v. Johnson, 1 F. Supp. 2d 650,

655 (N.D. Tex. 1998)). Claims that a petitioner did not have professional legal

assistance, or that he was unable to retain counsel in a timely fashion to file his

habeas petition likewise do not warrant equitable tolling of the statute of

limitations. See Holloway v. Jones, 166 F. Supp. 2d 1185,1189 (E.D. Mich.

Sept. 28, 2001) (citations omitted).

      Here, applying the provision of 28 U.S.C. § 2244(d)(1)(A), Petitioner's

judgment of conviction became final on December 10, 2015. He did not file an


Case No. 2:19-cv-203                                                      Page 3 of 5
appeal or pursue any other state action regarding his claims until December 8,

2016, when he filed a state post-convlctlon petition. The Ohio Supreme Court

dismissed that action on May 9, 2018. Petitioner waited more than eight months,

until January 21, 2019, to file this habeas corpus Petition. Under these

circumstances, the record does not Indicate that he acted diligently In pursuing

relief.


          Petitioner nonetheless argues that this case Involves a manifest

miscarriage of justice based on the denial of the effective assistance of counsel,

his attorney's failure to request testing of unidentified DNA material, and because

his guilty plea was coerced and Involuntary, and his wife falsely accused him and

fabricated evidence. He asserts that a competency evaluation would have

provided grounds for a further reduction of the charges against him. However,

Petitioner's allegations are without support. He has provided no new evidence of

his actual Innocence, without which he cannot make use of the actual-Innocence

gateway and escape AEDPA's statute of limitations. McQuiggin v. Perkins, 569

U.S. 383, 386 (2013). Therefore, Petitioner has failed to establish that he Is

entitled to equitable tolling of the statute of limitations on this basis.

          Pursuant to Rule 11 of the Rules Governing Section 2255 Proceedings for

the United States District Courts, the Court now considers whether to Issue a

certificate of appealablllty. See 28 U.S.C. § 2255(d). When a claim has been

denied on the merits, a certificate of appealablllty may Issue only If the petitioner


Case No. 2:19-cv-203                                                         Page 4 of 5
"has made a substantial showing of the denial of a constitutional right." 28

U.S.C. § 2253(c)(2). To make a substantial showing of the deniai of a

constitutional right, a petitioner must show "that reasonable jurists couid debate

whether (or, for that matter, agree that) the petition shouid have been resolved in

a different manner or that the issues presented were 'adequate to deserve

encouragement to proceed further.'" Slack v. McDaniel, 529 U.S. 473, 484

(2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893, n. 4 (1983)). When a

claim has been denied on procedural grounds, a certificate of appealability may

issue if the petitioner establishes that jurists of reason wouid find it debatable

whether the petition states a valid claim of the denial of a constitutional right, and

that jurists of reason would find it debatable whether the district court was correct

in Its procedural ruling. Id.

      This Court is not persuaded that reasonable jurists would debate this

Court's dismissal of Petitioner's claim as waived. Therefore, the Court

DECLINES to issue a certificate of appealability.

      The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that the appeal

would not be in good faith and that an application to proceed in forma pauperis

on appeal should be DENIED.

      IT IS SO ORDERED.




                                        m;CHAEL H. WATSON, JUDGE
                                        UNITED STATES DISTRICT COURT

Case No. 2:19-cv-203                                                       Page 5 of 5
